DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 cites “configured to receive arms of the infant support” and claim 1 also requires “the infant support comprising a base and arms”. It’s not clear whether the “arms” received by the apparatus are the same arms that are coupled to the base of the infant supports or different arms or all of the “arms” are received. Therefore, additional elements or “arms” are needed to present.
 Claims 4 and 12 cite “outer arms comprise guides”. It is unclear whether each “outer arm” comprises multiple “guides” or plural “guides” are included because “arms” are plural. Thereby, this will be interpreted as each “arm” only requires single use of “guide”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Rapoport (U.S. Pub. No. 20160089055A1).

Regarding claim 1, Rapoport teaches an apparatus (Figs 3A-G, coupling apparatus) for coupling an infant support to a magnetic resonance imaging (MRI) device, the infant support comprising a base and arms coupled to the base, the apparatus comprising: 
a body (Fig 3A, body labeled by examiner); 

    PNG
    media_image1.png
    458
    807
    media_image1.png
    Greyscale
outer arms coupled to the body and configured to receive arms of the infant support; and 
inner arms coupled to the body and configured to couple the apparatus to the MRI device (Fig 2B, part 107). 
(Fig 3A having outer arms labeled by examiner in both sides of the tray coupled to the body and inners arms labeled by examiner in both sides coupled to the RF 100 and hence to the MR devices as seen on Figs 6-7) 

    PNG
    media_image2.png
    375
    430
    media_image2.png
    Greyscale

Regarding claim 2, Rapoport teaches the apparatus (Figs 3A-G, coupling apparatus) of claim 1, wherein the body comprises a notch, the notch complementary to a protrusion of the infant support (Fig 2B, notch in protrusion). 

	Regarding claim 3, Rapoport teaches the apparatus (Figs 3A-G, coupling apparatus) of claim 1, wherein the body comprises a protrusion, the protrusion complementary to a notch of the infant support (Fig 2B, notch in protrusion). 

Regarding claim 4, Rapoport teaches the apparatus (Figs 3A-G, coupling apparatus) of claim 1, wherein the outer arms comprise guides for receiving the arms of the infant support (see Fig 3B and 3C below, receiving portion 109 as guides to receive arms of the infant support). 


    PNG
    media_image3.png
    319
    696
    media_image3.png
    Greyscale
Regarding claim 5, Rapoport teaches the apparatus (Figs 3A-G, coupling apparatus) of claim 4, further comprising: 
wings coupled to the body and disposed at least partially above the guides; and wherein the wings and guides together form first and second receiving portions for receiving the arms of the infant support, the first and second receiving portions being configured such that the arms of the infant support are inserted into the first and second receiving portions below the wings and along the guides (see Fig 3B-C, wings and guides labeled by examiner, guides interact with wings forming the receiving portions for the arms of the infant support). 

    PNG
    media_image4.png
    412
    665
    media_image4.png
    Greyscale

	Regarding claim 6, Rapoport teaches the apparatus (Figs 3A-G, coupling apparatus) of claim 4, wherein distal ends of the guides are configured to receive a respective snap disposed at distal ends of the arms of the infant support (see Fig 3F, S1 and S2 label by examiner, S1 and S2 snap together).

	


    PNG
    media_image5.png
    462
    752
    media_image5.png
    Greyscale
Regarding claim 7, Rapoport teaches the apparatus (Figs 3A-G, coupling apparatus) of claim 1, wherein each of the inner arms comprise a contact configured to be received by a groove of the MRI device (Fig 3D & G below, groove labeled by examiner and RF 100 is hence connected to the MR device in Figs 6-7).


    PNG
    media_image6.png
    399
    561
    media_image6.png
    Greyscale
	Regarding claim 8, Rapoport teaches the apparatus (Figs 3A-G, coupling apparatus) of claim 7, wherein the MRI device comprises a helmet base, the helmet base comprising the groove, and the contacts of the inner arms are configured be received by the groove of the helmet base to couple the apparatus to the helmet base (See Fig 3D & G label above, helmet base and groove label by examiner, RF 100).

Regarding claim 9, Rapoport teaches a system (Figs 6-7, abstract) configured to facilitate imaging of an infant using a magnetic resonance (MRI) device, the system (Figs 6-7, abstract) comprising:
an infant support for supporting the infant during imaging by the MRI device (Figs 3A-G), the infant support comprising:
a tray for positioning the infant thereon along a longitudinal axis extending along a length of the tray (Figs 3A-G, cradle/tray 101); and
 a base coupled to the tray the base comprising arms extending outward from the base in a direction along the longitudinal axis distal to the base (Fig 3F, surface A and base coupled/part of tray 101, figure labeled below by examiner); and an apparatus for coupling the infant support to the MRI device (Fig 3B-F, coupling apparatus) comprising:

    PNG
    media_image7.png
    467
    950
    media_image7.png
    Greyscale
a body (Fig 3A, body labeled by examiner);
outer arms coupled to the body and configured to receive the arms of the infant support (Fig 3A, outer arms with label by examiner coupled to the body and receive the arms of the infant support); and
inner arms coupled to the body and configured to couple to the apparatus to the MRI device.
(Fig 3A, inners arms labeled by examiner in both sides coupled to the RF 100 and hence to the MR devices as seen on Figs 6-7)

	Regarding claim 10, Rapoport teaches a system of claim 9, wherein the apparatus comprises a notch and the infant support comprises a protrusion configured to be received by the notch (See Fig 2B above, notch in protrusion 108).

	Regarding claim 11, Rapoport teaches a system of claim 9, wherein the infant support comprises a notch and the apparatus comprises a protrusion configured to be received by the notch (See Fig 2B above, notch in protrusion 108).

	Regarding claim 12, Rapoport teaches a system of claim 9, wherein the outer arms comprise guides for receiving the arms of the infant support (see Fig 3B and 3C below, receiving portion 109 as guides to receive arms of the infant support). 
 
	Regarding claim 13, Rapoport teaches a system of claim 12, wherein the apparatus further comprises: wings coupled to the body and disposed at least partially above the guides; and wherein the wings and guides together form first and second receiving portions for receiving the arms of the infant support, the first and second receiving portions being configured such that the arms of the infant support are inserted into the first and second receiving portions below the wings and along the guides (see Fig 3B-C, wings and guides labeled by examiner, guides interact with wings forming the receiving portions for the arms of the infant support). 

Regarding claim 14, Rapoport teaches a system of claim 13, wherein: distal ends of the arms comprise snaps; and distal ends of the guides are configured to receive a respective one of the snaps (see Fig 3F, S1 and S2 label by examiner, S1 and S2 snap together). 

	Regarding claim 15, Rapoport teaches an apparatus for coupling an infant support to a magnetic resonance imaging (MRI) device, the infant support comprising a base and arms coupled to the base, the apparatus comprising: 
a body (Fig 3A, body labeled by examiner); 
guides coupled to the body  (see Fig 3B and 3C below, receiving portion 109 as guides to receive arms of the infant support); and 
wings coupled to the body and disposed at least partially above the guides, wherein the wings and guides together form first and second receiving portions for receiving the arms of the infant support, the first and second receiving portions being configured such that the arms of the infant support are inserted into the first and second receiving portions below the wings and along the guides (see Fig 3B-C, wings and guides labeled by examiner, guides interact with wings forming the receiving portions for the arms of the infant support). 
	
Regarding claim 16, Rapoport teaches the apparatus of claim 15, wherein the body comprises a notch, the notch complementary to a protrusion of the infant support (See Fig 2B above, notch in protrusion).

	Regarding claim 17, Rapoport teaches the apparatus of claim 15, wherein the body comprises a protrusion, the protrusion complementary to a notch of the infant support (See Fig 2B above, notch in protrusion).

	Regarding claim 18, Rapoport teaches the apparatus of claim 15, wherein distal ends of the guides are configured to receive a respective snap disposed at distal ends of the arms of the infant support (see Fig 3F, S1 and S2 label by examiner, S1 and S2 snap together). 

Regarding claim 19, Rapoport teaches the apparatus of claim 15, further comprising inner arms coupled to the body and configured to couple the apparatus to the MRI device, each of the inner arms comprising a contact configured to be received by a groove of the MRI device (Fig 3D & G above, groove labeled by examiner and RF 100 is hence connected to the MR device in Figs 6-7). 

	Regarding claim 20, Rapoport teaches the apparatus of claim 19, wherein the MRI device comprises a helmet base, the helmet base comprising the groove, and the contacts of the inner arms are configured be received by the groove of the helmet base to couple the apparatus to the helmet base (See Fig 3D & G label above, helmet base and groove label by examiner, RF 100).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                        


/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793